Citation Nr: 0603207	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a chest wall injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

H. E. Costas Associate Counsel 





INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In June 2004, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's chest wall injury is characterized by chest 
pain.

2.  There were no retained metallic foreign bodies.  

3.  The resultant scarring is asymptomatic, and there is no 
functional impairment.


CONCLUSION OF LAW

A disability rating in excess of 10 percent for a cheat wall 
injury is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 
5321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an October2003 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 1999.   Thereafter, the RO provided 
notice in October 2003.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Kaiser Permanente; and VA examination 
reports dated in March 1999, August 2000, and October 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.


Analysis

The veteran's service-connected chest wall injury disability 
is evaluated as 10 percent disabling pursuant to the criteria 
of Diagnostic Code 5321.  According to Diagnostic Code 5321, 
Muscle Group XXI functions in the muscles of respiration, 
thoracic muscle group.  A 10 percent rating is assigned for 
moderate disability resulting from muscle injury.  The 
maximum rating of 20 percent is assigned when there is severe 
or moderately severe injury involving Muscle Group XXI.  38 
C.F.R. § 4.73, Diagnostic Code 5321.

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).  
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2005).

A moderate muscle disability will result from a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of inservice treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold to 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through-
and-through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records showing 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

The question before the Board on this appeal is whether the 
evidence demonstrates disability from the shell fragment 
wound to the chest wall region that warrants an evaluation in 
excess of 10 percent.

Service medical reveal that the veteran sustained a shell 
fragment abrasion on the anterior chest wall from an M-79 
round.  This resulted in a contusion of the left lung; 
however, there was no artery or nerve involvement. 

In March 1999, the veteran presented for a VA examination. 
The veteran denied being struck by a shell fragment wound; 
rather, he was injured when an unexploded grenade, launched 
at close range, hit his chest.  Physical examination revealed 
a barely visible, well-healed, two-centimeter linear scar.  
The scar was not tender or inflamed, and was of no cosmetic 
or functional significance.  Movements of the intercostal, 
pectoral, and muscles with clavicular attachments, were all 
within normal limits.  There was no sensory abnormality in 
the area of the scar.  The lungs were clear.  An 
electrocardiogram demonstrated no pericardial or myocardial 
abnormality.  A CT scan demonstrated that the veteran's 
service injury resulted in a chronic dislocation of his 
clavicles, which was responsible for his pain.  Consequently, 
service connection was awarded for bilateral clavicle 
dislocation.
In August 2000, the VA examiner noted that aside from pain, 
the physical examination demonstrated no muscle impairment of 
relevance.   

In October 2004, the veteran was scheduled for an additional 
VA examination.  The veteran's subjective complaints included 
aching and soreness.  Physical examination demonstrated no 
muscle atrophy.  On the anterior chest there was a small, 
almost imperceptible, round one-centimeter scar.  There was 
also an area of increased pigmentation around the scar.  
Examination of the left upper anterior chest wall 
demonstrated a palpable prominence at approximately the 
costochondral junctions of the fourth and fifth ribs; 
however, there was no tenderness.  Examination of the muscles 
demonstrated no asymmetry and strength appeared to be equal 
bilaterally.  There was no loss of muscle function.  The 
examiner concluded that based on the examination there did 
not appear to be any disability associated with the 
sternoclavicular joints of either clavicles.  Additionally, 
there did not appear to be any significant disability of the 
anterior upper chest wall musculature or bony structure; 
therefore, there was no progression of the service-connected 
disability. 

Based on the foregoing, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5321.  
In this case, the veteran's sole complaint has been chest 
pain.  Moreover, the clinical evidence does not demonstrate 
impairment that could be considered any more severe than 
moderate.  There have been no reported symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
a chest wall injury.  Under these circumstances, the doctrine 
of reasonable doubt is not for application, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b).




ORDER

A disability rating in excess of 10 percent for a chest wall 
injury is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


